744 N.W.2d 131 (2008)
Suzanne VERBRUGGHE, as Personal Representative of the Estate of George Verbrugghe, Deceased, Plaintiff-Appellee,
v.
SELECT SPECIALTY HOSPITALMACOMB COUNTY, INC., Defendant-Appellee, and
Arsenio V. DeLeon, M.D., and Marius Laurinaitis, M.D., Defendants-Appellants, and
Javed Zia, M.D., Defendant.
Docket No. 131498. COA No. 263686.
Supreme Court of Michigan.
February 13, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application is considered and the application for leave to appeal is DISMISSED with prejudice and without costs.